 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3       Lamario Sears,                                       Case No. 2:19-cv-01196-JAD-VCF

 4             Plaintiff
         v.                                                    Order Adopting Report and
 5                                                         Recommendation and Dismissing Case
   Las Vegas Metropolitan Police Department,
 6 et al.,
                                                                          [ECF No. 7]
 7             Defendants

 8

 9            Plaintiff Lamario Sears brings this civil-rights action to challenge the events surrounding

10 his arrest by the Las Vegas Metropolitan Police Department and subsequent detention. On

11 August 1, 2019, the court dismissed Sears’s claims without prejudice and gave him until August

12 30, 2019, to file an amended complaint. Sears was expressly warned that his failure to file an

13 amended complaint “may result in a recommendation for dismissal with prejudice. . . .” 1 Sears

14 filed nothing, and the magistrate judge recommends that I dismiss this case. 2 The deadline for

15 objections to that recommendation passed without objection or any request to extend the

16 deadline to file one. “[N]o review is required of a magistrate judge’s report and recommendation

17 unless objections are filed.” 3

18            IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

19 [ECF No. 7] is ADOPTED in full;

20

21
     1
22       ECF No. 6 at 7.
     2
         ECF No. 7.
23   3
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1      IT IS FURTHER ORDERED THAT this case is dismissed. The Clerk of Court is

 2 directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

 3      Dated: October 3, 2019

 4                                                _________________________________
                                                                 ________
                                                                       ____
                                                                       ___ _____
                                                                               _ _____
                                                  U.S. District Judge
                                                                  dgge Jennifer
                                                                 udg   Jennifer A.
                                                                       Je       A. Dorsey
                                                                                   D r
                                                                                   Do
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                           2
